The Opinion of the Court was delivered by Treat, C. J. On the 30th of March, 1848, Alexander recovered a judgment against T. R. & J. B. Simpson, in the Circuit Court of one of the counties embraced in the Third, Grand Division. On the same day, the defendants were allowed an appeal on their entering into bond within thirty days. The bond was filed on the 25th of April. The question arises, is the appeal pending in this Court? In remoeing a case into the Supreme Court, since the 1st of April, 1848, the record necessarily goes to the Court, held in the Division in which the judgment was rendered, except where all of the parties consent that the case may be heard by the Court in the adjoining Division. ( Owens v. McKethe, ante 79.) This case was not pending in the Supreme Court until the appeal was consummated by the filing of the bond. The allowance of the appeal was conditional, and no right was acquired under it until there was a compliance with the conditions. Branigan v. Rose, 3 Gilm. 123. The case is properly pending in the Court to be held in the northern Division, and must be there disposed of. This Court has no jurisdiction over it, and it must consequently be .dismissed from the docket. Appeal dismissed.